                  Case 19-11781-LSS              Doc 289       Filed 11/18/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                                                           (Jointly Administered)

                                                           Re: Docket Nos.: 260, 277

        ORDER EXTENDING THE EXCLUSIVITY PERIODS FOR THE FILING
     OF A CHAPTER 11 PLAN AND SOLICITATION OF ACCEPTANCES THEREOF

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”), pursuant to Bankruptcy Code section 1121(d),

extending the Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusivity

Period”) and solicit acceptances thereof (the “Exclusive Solicitation Period”), all as more fully

set forth in the Motion; and the Court finding that (a) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware dated as of February 29, 2012; (b) this

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and that the Debtors

consent to entry of a final order under Article III of the United States Constitution; and (c) notice

of the Motion was due and proper under the circumstances; and this Court having found that

venue of these Chapter 11 Cases and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has been given

and that no other or further notice is necessary; and this Court having reviewed the Motion and

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern
Lights Blvd. Suite 620, Anchorage, Alaska 99503.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
              Case 19-11781-LSS         Doc 289      Filed 11/18/19    Page 2 of 2



having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and any objections to the relief requested herein having been withdrawn

or overruled on the merits; and after due deliberation thereon and good and sufficient cause

appearing therefor,

IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Pursuant to Bankruptcy Code section 1121(d), the Debtors’ Exclusivity Period

and Exclusive Solicitation Period are extended through and including March 9, 2020 and

May 5, 2020, respectively.

       3.      The extensions of the Exclusivity Period and the Exclusive Solicitation Period

granted herein are without prejudice to such further requests that may be made pursuant to

Bankruptcy Code section 1121(d) by the Debtors or any party in interest, for cause shown, upon

notice and a hearing.

       4.      Nothing herein shall create, nor is intended to create, any rights in favor of or

enhance the status of any claim held by any party.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

       6.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




      Dated: November 18th, 2019                     LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE


                                               -2-
WBD (US) 47860156v1
